Citation Nr: 0313796	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
for the veteran's service-connected bilateral tendonitis of 
the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which granted service connection for 
bilateral tendonitis of the knees (bilateral knee disability) 
and assigned a 10 percent evaluation, effective March 1, 
1997.

Because the veteran has disagreed with the initial rating 
assigned for his service-connected bilateral knee disability, 
the Board has recharacterized this claim on the title page as 
involving the propriety of the initial evaluation. See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In October 2000, the veteran, accompanied by his accredited 
representative, presented testimony to the undersigned at a 
hearing held at the local VA office.

This case was remanded to the RO in January 2001 for further 
development of the evidence.  The development has been 
completed and the case has been returned to the Board.

FINDINGS OF FACT

1.	All relevant evidence necessary for disposition of the 
appeal has been obtained.

2.	The veteran's knees do not demonstrate effusion, 
arthritic changes, pain on motion, limitation of motion, 
recurrent subluxation, or lateral instability.

3.	The veteran has a functional limitation due to 
intermittent pain on use bilaterally.



CONCLUSIONS OF LAW

1.	The schedular criteria for an initial rating greater 
than 10 percent for bilateral knee disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.20 4.40, 4.45, 4.71(a); Diagnostic Codes 5024-5003, 
5256, 5257, 5260, 5261 (2002).

2.	The criteria for a separate 10 percent evaluation for 
each knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, §§ 3.102, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.20 4.40, 4.45, 4.71(a); Diagnostic 
Codes 5024-5003, 5256, 5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran was treated 
for bilateral knee pain since the early 1980's, when he 
sustained a left knee sprain and a mild right lateral 
collateral ligament strain with right knee pain.  Physical 
therapy evaluation in September 1995 showed complaints of 
gradual onset of bilateral knee pain over the previous three 
years, with pain when the knees are bent for prolonged 
periods of time such as driving, and pain aggravated by 
physical activities.  

When treated for knee pain in service in October and November 
1996, he was diagnosed with bilateral quadriceps tendonitis.  
On November 1996 examination, he reported no improvement with 
a patellar brace, and complained of continued knee pain over 
the superior pole of the patella with stairs or deep knee 
bending.  There was no tenderness or effusion, and range of 
motion was full.  The veteran declined steroid injection 
around the quadriceps insertion, opting to continue his 
exercises instead.

On VA compensation and pension examination in May 1997, he 
complained of chronic bilateral knee pain.  Examination was 
negative for fluid, swelling of either knee, surgical scars, 
or instability to manual, medial, and lateral counter 
pressure.  Drawer sign was negative.  Range of motion was 0 - 
145 degrees bilaterally.

He was able to stand and walk erect, with no list, tilt, or 
limp, and could rise on his heels easily.  Squats to knees 
were at 90 degree angles.  X-rays showed no fractures, 
dislocations or other bone or joint abnormalities, and no 
joint effusion or significant degenerative changes.  
Impression was normal knees, bilaterally.  

In a September 1997 rating decision, the RO granted service 
connection for bilateral knee condition, and assigned a 10 
percent rating effective March 1997, under diagnostic code 
5024-5003.

In his VA Form 9 Substantive Appeal, dated in January 1999, 
the veteran asserted a worsening of his knee condition.  In 
October 2000 he testified before the undersigned to the 
effect that he experienced constant pain and took Motrin 
twice weekly.  He reported occasional buckling of the knees 
while working as a custodian, and sometimes falling.  He also 
testified to weakness and non-radiating shooting pains in the 
area of his knee.

VA outpatient progress notes from March 2001 to February 2003 
show complaints generally of pain bilaterally in the 
suprapatellar area of both knees, especially when kneeling 
down or walking up the stairs.  He reportedly was running 3 
to 4 miles, 3 to 4 times per week.  There was no pain on 
walking and no swelling was visible.  Knee x-rays were 
consistently noted as normal. The veteran took Motrin.  In 
September 2001 notes, a physician noted that the veteran 
declined physical therapy, and was told if the condition 
worsens he was to return to the clinic and an MRI would be 
planned.  April 2002 progress notes showed complaints of pain 
relieved by Ibuprofen.  X-rays of the knees were normal.

On VA examination in October 2002, he complained of 
intermittent pain, stiffness, intermittent giving way, 
occasional instability when lifting objects as required at 
work, and aggravation of the pain in prolonged standing and 
walking required in his job as a custodian.

On physical examination, passive and active range of motion 
was noted as 0 to 130 degrees for both knees.  Additional 
limitation of motion was noted as intermittent with pain.  
There was no evidence of pain on movement.  Ambulation was 
normal and without assistive devices.  No ankylosis or 
arthritis was noted, and stability was within normal limits.  
The clinical diagnosis was "essentially negative exam."  X-
ray examination showed no bony abnormality, defects, or 
fractures.  The joint space appeared intact.  There was no 
focal defect, or evidence of joint effusion.  Impression was 
noted as no acute bony abnormality of the knees.  Additional 
outpatient progress notes through February 2003 are for 
unrelated conditions.

Analysis

Duty to Assist and Notify 

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Regulations implementing the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In this regard the veteran has been provided with a statement 
of the case and supplemental statement(s) of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify him of the 
evidence needed to prevail on the claim.  In various 
correspondence and in a VCAA letter dated in January 2001, 
the RO requested that the veteran supply information on 
medical providers who examined him, notified him of evidence 
still needed, what he could do to assist with his claims, and 
what evidence he needed to substantiate his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not referenced any outstanding evidence that might aid in 
his claim that the RO has not made attempts to obtain, there 
is no identified evidence that has not been accounted for, 
and the veteran has been given the opportunity to submit 
written argument.  The veteran has also been afforded VA 
examination to fully evaluate his disability.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim, and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give him another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Rating Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans' Claims 
(Court) has made a distinction between the veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating of a service-connected condition.  In the case of an 
initial rating, as in the instant case, separate ratings can 
be assigned for separate periods of time based on the facts 
found - "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board will consider such ratings 
herein.

The evaluation of the same disability under various diagnoses 
is to be avoided.  However, in Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  

However, the General Counsel in VAOPGCPREC 9-98 held that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa.  

Pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a separate 
rating may also be assigned for functional loss of the knee 
due to weakness, excess fatigability, incoordination, pain or 
pain on movement. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant." 38 C.F.R. § 4.40.  The symptoms 
enunciated in 38 C.F.R. § 4.45, which includes pain on 
movement and swelling and recognizes the knee as a major 
joint for purposes of rating disability from arthritis, 
overlap the symptoms recognized in Diagnostic Code 5003.  The 
symptoms enunciated in 38 C.F.R. § 4.59, which includes 
painful motion due to arthritis, also overlap the symptoms 
recognized in Diagnostic Code 5003. See Hicks, 8 Vet. App. at 
420 (the schedular criteria of Diagnostic Code 5003 must be 
read in conjunction with the provisions of 38 C.F.R. § 4.59).  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case." See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, current diagnosis, and 
demonstrated symptomatology. Any change in diagnostic code by 
a VA adjudicator must be specifically explained. See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Finally, the Board must determine whether the weight of the 
evidence supports the veteran's claim(s) or is in relative 
equipoise, with the veteran prevailing in either event.  
However, if the weight of the evidence is against his 
claim(s), the claim(s) must be denied.  38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Full range of motion of the knee is measured from 0 degrees 
of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, 
Plate II.  

Tendonitis is not listed in the Rating Schedule, and is rated 
by analogy to a listed disability, tenosynovitis, DC 5024, 
with similar symptoms and anatomical localization.  See 
38 C.F.R. § 4.20 (2002).  Diseases under Codes 5013 through 
5024 are rated on limitation of motion of the affected parts, 
"as arthritis, degenerative," except gout, which is rated 
under DC 5002.

Degenerative arthritis, DC 5003, is rated on the limitation 
of motion of the affected joint, the knee in this case, under 
DC 5256, ankylosis of knee; DC 5260, limitation of flexion; 
or DC 5261 limitation of extension.  When limitation of 
motion for the specific joint involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is applied for a major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  These findings are not present 
in this case.  In the absence of limitation of motion, 
degenerative arthritis is evaluated at 10 percent where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and at 20 percent where 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.

There have been no x-ray findings of arthritis bilaterally, 
or evidence of any more than slight and noncompensable 
limitation of motion, and the Board finds the disability does 
not warrant a higher evaluation under DC 5024-5003, or any 
other criteria that specifically evaluate limitation of 
motion of the knee.

In this regard, DC 5256 pertains to ankylosis of the knee 
which is not shown by the evidence as a manifestation of the 
bilateral knee disability.  Diagnostic Code 5260 pertains to 
limitation of leg flexion (knee), and the following ratings 
are assignable: for flexion limited to 60 degrees, 0 percent; 
flexion limited to 45 degrees, 10 percent; for flexion 
limited to 30 degrees, 20 percent; and for flexion limited to 
15 degrees, 30 percent.  The evidence shows that in 1997 VA 
examination the veteran had full bilateral knee flexion to 
145 degrees, and in October 2002 VA examination to 130 
degrees.  Thus although there is some decrease in flexion 
from 1997 to 2002, flexion remains within normal range, far 
exceeding a limitation to 45 degrees as required for a 
compensable rating.

Similarly, Diagnostic Code 5261 rates limitation of leg 
extension, and the following evaluations are assignable: for 
extension limited to 5 degrees, 0 percent; extension limited 
to 10 degrees, 10 percent; extension limited to 15 degrees, 
20 percent; for extension limited to 20 degrees, 30 percent; 
for extension limited to 30 degrees, 40 percent; for 
extension limited to 45 degrees, 50 percent.  Because both 
the 1997 and 2002 examination reports indicate full right 
knee extension at 0 percent, a compensable rating is likewise 
unavailable.

The Board has also considered the applicability of separate 
ratings under VAOPGCPREC 23-97, in which the VA General 
Counsel concluded that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257. See 62 Fed. Reg. 63604 
(1997).  However, the veteran has no x-ray evidence of 
arthritis and no objective evidence of instability.  The 
Board notes that the current 10 percent evaluation already 
reflects consideration that the disability is productive of 
intermittent pain on use.

In determining that a separate rating under DC 5257 for 
instability and recurrent subluxation is unwarranted from the 
evidence of record, the Board observes that under DC 5257, 
slight impairment with recurrent subluxation or lateral 
instability warrants 10 percent evaluation; moderate 
impairment 20 percent, and severe impairment 30 percent.

The evidence shows that in May 1997 VA examination, the 
examiner noted no instability of either knee to manual medial 
and lateral counterpressure, and drawer signs were negative, 
with no swelling, scars, or fluid on either knee.  Full range 
of motion was noted, and x-rays showed normal knees, with no 
fractures, dislocations, bone or joint abnormalities, joint 
effusion, and no significant degenerative change.  Similarly, 
in October 2002 VA examination, despite subjective complaints 
of intermittent instability, weakness, intermittent shooting 
pain, giving way and buckling, no instability was objectively 
noted.  X-rays showed normal knees, with no bony abnormality, 
defects or fractures, and no focal defect or joint effusion.  
Thus the greater weight of the objective evidence establishes 
that the veteran does not suffer from functional loss or 
instability in excess of that already contemplated in the 
current 10 percent rating, as would warrant a rating for 
either knee under DC 5257.

The Board thus finds that the currently assigned 10 percent 
rating is clearly appropriate, even with consideration of the 
veteran's complaints of pain and weakness. See 38 C.F.R. §§ 
4.40, 4.45; DeLuca, 8 Vet. App. at 204-06.  Accordingly, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for an evaluation in excess of 10 percent for the 
bilateral knee disability.

The Board finds that neither knee warrants a separate 
compensable rating.  The RO has assigned a 10 percent rating 
covering both knees, and this appears to contemplate the 
complaint of intermittent pain on use.

In reaching this determination, the Board notes that it is 
charged with the duty to assess the credibility and weight 
given to evidence. Wensch v. Principi, 15 Vet. App. at 367; 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so. Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

Additionally, the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating standards." 
See 38 C.F.R. § 3.321(b)(1).  There has been no showing that 
the knee disability has caused marked interference with 
employment (beyond that noted which is already contemplated 
in the assigned rating), necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  

The evidence shows that the veteran has been working 
throughout the pendency of this appeal, and at one point in 
December 1998 was working full-time and attending school 
full-time.  The Board recognizes that the veteran testified 
that his disability interfered with his employment potential.  
Nevertheless, such interference has already been considered 
in the currently assigned rating and does not equate to 
marked interference with employment. See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Thus the evidence does not present an 
unusual disability picture so as to render impractical the 
application of the regular schedular standards and warrant 
consideration for referral for an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (such ratings may be authorized 
by the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service).  

In reaching this decision, the Board has considered the 
potential application of the other various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
condition, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1991).  

Since the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the bilateral knee 
disability, the doctrine of reasonable doubt is not for 
application. See 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 
55-56.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral knee tendonitis is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

